174 S.W.3d 672 (2005)
Beau BRADSHAW, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64747.
Missouri Court of Appeals, Western District.
September 27, 2005.
Motion for Rehearing and/or Transfer Denied November 1, 2005.
Kent Denzel, Assistant Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HOWARD, P.J., and SMART and NEWTON, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 1, 2005.

Order
PER CURIAM.
Beau Bradshaw appeals the denial of his Rule 29.15 motion for post-conviction relief. The motion court's findings and conclusions that Bradshaw's trial counsel was not ineffective are not clearly erroneous. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The motion court's judgment is affirmed. Rule 84.16(b).